By the Court,

Sutherland, J.
This very question of the liability of the attorney to costs, was under consideration when this case was before us on a motion for a new trial, and it was then held that he was liable. 6 Wendell, 660. From the case then presented to us it appeared, not only that the attorney was retained by, but that the suit was prosecuted for the benefit of a resident of the state. So in Waring v. Barret, 2 Cowen, 460, we granted a rule against the attorney, although the real plaintiff, one Brady, was a resident of the state.
Motion granted.